DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 11, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “accessing input data related to a third party, wherein the input data includes a set of keywords relevant to the third party; filtering conversation data from a website to select portions of the conversation data which include at least one of the set of keywords relevant to the third party; detecting anomalies in the conversation data that indicate a spike in discussions relevant to the third party; and generating a third party risk assessment for the third party based on the anomalies in the conversation data.”
As to the art of record, Sheng reference discloses the concept of using text analyzer to analyze and categorize speech language. However, Sheng does not teach with respect to the entire or combination claim limitation of “accessing input data related to a third party, wherein the input data includes a set of keywords relevant to the third party; filtering conversation data from a website to select portions of the conversation data which include at least one of the set of keywords relevant to the third party; detecting anomalies in the conversation data that indicate a spike in discussions relevant to the third party; and generating a third party risk assessment for the third party based on the anomalies in the conversation data.”

As to the art of record, Jakobsson et al. reference discloses the concept of determining the risk from outgoing electronic messages. However, Jakobsson does not teach with respect to the entire or combination claim limitation of “accessing input data related to a third party, wherein the input data includes a set of keywords relevant to the third party; filtering conversation data from a website to select portions of the conversation data which include at least one of the set of keywords relevant to the third party; detecting anomalies in the conversation data that indicate a spike in discussions relevant to the third party; and generating a third party risk assessment for the third party based on the anomalies in the conversation data.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425